 

 

ATTORNEY @R DEFENDANT wIrHouT ATTORNEY (WAME, ADDRESS) RESERVED FOR CLERKS

 

MR MICHAEL FT NISSEA! = a
REGESTER Alo!) C2S5E0S I FILED
P.e Bex, 3540 UNITED STATES DISTRICT COURT
caret COUNTY CORRECT OMS CENTER _ ALBUQUERQUE, NEW MEXIGO
MILAN ,NM ¢ 702) ; 4
TW ELTED STATES DESTRELT Conet a a
An HONORABLE JAMES © BRIWN ZENG Yes AUG 26 Oi . i?
;

233 LeMAs BLVD NW o
ALBUQUERQUE, WM $7102. | METOHELL R. EVFERS
bowty,. CLERK oy

DEFENDANT { MICHAEL J Nrssenl O3/o% 1965

PReeF OF sERvrcE BY MATL Ae #4 -SB

1) DAM oveR THE ACE ©F 18 AND WoT A PARTY TO THIS ACTION.

2) SERVED THE Fetlowrné: LETTER REGARDING TEMIENATION
OF INGFFECTIVE LEGAL COUNSEL. , KEN GLERTA ¢ RSSOCTATES

 

 

 

 

 

 

3)r SERVED A Cory OF THE DectuMENTS ON ¥ 423 QAP As FOLLOWS
.- = 4

Y Mare; LT sé€Rkvi 7 Doe,
IeB J SERVEIS THE DOCUMENTS BY ENCLOSENG THEM IN

AN ENVELOPE AND DEPOSETINE THE SEALED ENVELOPE wHrTH.
THE UNITED STATES POSTAL SERVZCE WHITH THE PesTAGE Furry

PREFAID TO THE ADDRESS SHowAs! BELOW:
UNXTTED STATES DISTRICT CourReTe
ATTN: HONORABLE TRESS 0' BROWNING

22332 LomAsS BLVD NW
ALBUQUERQUE,NM §7102.

4) Lam:
ETN OT A REGISTERERN NEW MELE FROCESS SERVER,

5S\)MY NAME , ADDRESS, TELEFHONE NUMBER ,

fru G. Cakrrllo, Fe

Po Bex 35470
2000 CIrBvtA Cou”
MILAN, NEW Mexeto 47021 (508) 507- Y/53

Wx DECLARE YIDER PENALTY oF FERTUR Y’ UNDER THE, ‘LAWS
OF THE STATE OF NEW MEXICO TRAT THE Fore GoDWUG IS

   

 

 

7 RUE ANT) CORRECT ¢ DATE: 7
Phut 6. Crkestlo , 72. wi \ 7
TYPE OR PREAT NAME CF PERSON) _—_ ‘
Wito SERVED THE PAPERS > ( rex TURE, OF A SON WHO
cc

PROOF OF SEeevree BY Mar

 
_ YOUR HONORABLE JAMES ©' BROWNING, ZT come
BEFORE Wou IN A LETTER TO AFFRINATCVELY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

_._ SPEAK MY TRUTH ABeut fy DEFENSE counsel
AND THEZR OBVEOUS AGREEIOUSLY TREACHEROUS,
_ . TREASON IN SUBORDINATION oF LAuUNC/ ENG
AN EFFECTIVE COLLATERAL ATTACK InN My
wR EFENSE AGAENST THE UNITED sTATES
GOVERNMENT, WLZTH THE GIVEN AND “SUB STANTION
_ANYEDENCE WITHIN THE UNETED STATES _
DISTRICT ATTORNEYS OFSCOVERY IN My FAVOR,
_ _MY DEFENSE COUNSEL. KEN GLERTA AND ASSCCLATES

 

 

 

FALLED JO PRESENT. EVIDENCE EN SUPPORT OF

 

_ AUR MECHREL I, NISSEN, DEFENSE counsel
DISREGARDED FolLlowzrNnsG S79 FRE CIS E

 

 

WEMNSTRUET IONS ON PRESENTING THE EVIDENCE ~

 

 

 

 

 

 

AMENDMENT WZ HE STATES THEY ARE MY~ _—

 

ASSISTANCE OF CounNSEL FOR my” DEFENSE

 

 

- GUARANTEED W2LTHIN THE UNITED STATES
AT TRIAL. DEFENSE” ATTORNEY KEN GLERTA |
AND ASSCELTATES FAILED MISERABLY ITN

 

_ HAVE GovERNED THE CONDuUCT~ OF ATTORNEYS

 

 

FOLLOWING THE CobES oF CONDUCT- DEVELOPED
BY THE AMERICAN BAR ASSOCLATION WHrcl

 

SENCE FHE LANONS OF" PROFESSIONAL ETHIES

 

WAS ADOPTED IN 190%. IN OTHER WerDs,

 
 

_7 THE ™ AODEL (CODE. OF | PROFESS eNAL_ _.

_ _RESPONS rBrirTy WAS BLANTENTLY AND
SHAMEFULLY VIOLATED AGAINST ATTY Wrll
AND CONSENT-, I MICHAEL T- NESSEN Due
A ROEM SWEAR TO Follow up AND REPORT To
THESE MALFERMSOUSLY AND (GRETERUE _ Lo.
DEFENSE ATTORNEY'S OF KEN GLERTA AND —
ASSOLTATES TO THE NEW MEx reco _
DISCIPLINARY BOARD OF FHE suPREME cour T

OF” NEW MEXrco For THELR INEFFECTIVE

 

 

 

 

 

ALL NORA CITIZEN NATIONALS OF THE
__ STATE oF THE UNION BY THE SrxK7r+I
CONSTETUTEOVAL AMENDMENT, FAM Ar
CONST ET-UTLIONAL PATRIOT Pursuant To
_£ 4S,C $I4YSZ , IM GOING TO TERMINATE |
THEIR SER VECES IMMEDZLATELY Cone

_ MONDAY — 08 [2 f2c0r9,

 

 

ee IN. CLOSING LT Ask FOR THIS, _ THAT~
oo | DEFENSE ATTORNEY MEN GLERTA_ AND oo

ASSOCIATES TO BE KRELEMSED OF THEZR,
-CAKBENT DUTIES AND ASK THE COURT |
72 ASSIGN NEW CouNsEL~ ) LF REFERABLY
FA CONTRACT. ATTORNEY BY. THE NAME OF |
AHMED. @&SSED TO FINISH THE CURRENT
CASE AT HAND. TF OWrLL Norm CON SEDIT~

TO DGEING COOPERATIVE WITH sucHy

 

 

 

 
 

~ WwW +s WwW pm

eo —d Ql

2e
2/

2a

23

26
27
27

 

 

 

 

ARE * PuBLee. OF FCCERS n OF THE UNITED STRATES

PARTLCLPATING TN FEPERAL FRANCHISES, BEcAUsE THE

TAX T5 UPON THE “TRADE Oo BusxrNness’ FRANCHISE -

SHEHLP You oR ANY OTHER FRECLPLENT

OF THIS MEMORANDUM (HIAVE EX CDEWCE CN Your

POSSESSTZON COENTFARLICTENG ANY ©F THE ABoVvE,

IT £©S RERUVESTED THAT You CPMMEDCATELY AND

TIMELY FRESENT AND ENTER SAID EVIDENCE

ON THE RECORD So THAT” LT CANY FROMPTLY Anip

| PERMANENTLY BE REBUTTED AND AESCLENDED.

RESPECTFULLY SuBMIooTED

 

 

DATE: 28 [22/2009 abel Var

33ef

MICHAEL J. NISSEN

 

 
Paut 6. CAeetcco :
O3W3/45 i

2eCe ° ur E CEIVED ec
Poa 3570 ALBUQUERQUE, NEW MEXICO

‘ ZUAN, Ne } » o .
Mr, New Mexree, 3702/ AUG 26 2019

MITCHELL R. ELFERS
CLERK

Barn Swallow

UNITED) STHTES pIstRrcer

ATTN; HONORABLE Imus > COURT
> © BRo

333 LOMAS BLD Nw
ALBURUER,
& QUE NM S72 102_

WIA IAC

i
LT A ef fehl prigeag Apple] ily pledfpidigpay

 
